Citation Nr: 0117386	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1975. 

This matter is before the Board of Veterans' Appeals (Board) 
as a result of the veteran's appeal of a September 1995 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The Board also notes that in a November 2000 rating decision, 
the RO denied entitlement to service connection for a dental 
disability, an eye disability, and bilateral calcaneal 
fractures, claimed as crushed heels.  The veteran has not 
filed a notice of disagreement as to that decision.  Thus, 
this matter is not before the Board for appellate 
consideration.



FINDINGS OF FACT

1.  In a July 1992 decision, the RO denied entitlement to 
service connection for an acquired psychiatric disorder.  The 
veteran was informed of this decision and did not file a 
notice of disagreement.

2.  Evidence submitted since the July 1992 rating decision is 
new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSION OF LAW

Evidence submitted since the July 1992 rating decision 
denying entitlement to service connection for an acquired 
psychiatric disorder is new and material; the claim for this 
benefit is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder was originally denied in a 
July 1992 rating decision because there was no evidence of 
treatment for that disorder during military service.  The 
veteran was informed of that decision in a letter dated in 
August 1992.  The veteran did not file a timely notice of 
disagreement as to that determination.  The July 1992 rating 
decision therefore became final based upon the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).  However, a claim will 
be reopened if new and material evidence has been submitted 
since the last decision denying the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The veteran 
filed an application to reopen her claim in January 1995.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

A substantial amount of medical evidence has been received 
since the RO's July 1992 decision including service personnel 
records, hearing testimony by the veteran and her sister, VA 
outpatient treatment records dated from 1991 to 2000, and 
private medical records.  At her March 1995 RO hearing, the 
veteran's sister testified that she was a nurse and that the 
veteran's psychiatric problem began during military service.  
VA outpatient treatment records and private treatment records 
reflect continued treatment for a psychiatric disorder.  The 
November 1996 VA record does assign the onset of psychiatric 
problems to service.  The January 1997 private record also 
indicates that such problems began during service.  These 
items may not alone be sufficient to justify a favorable 
determination, but they arguably meet the minimal standard of  
providing "a more complete picture of the circumstances 
surrounding the origin" of her disability.   Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).


ORDER

New and material evidence having been presented to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder; the claim is reopened.  To this extent 
only, the appeal is granted.



REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Thus, for the 
aforementioned reasons, a remand of this claim is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  A review of the record reflects 
that the veteran is receiving Social Security disability 
benefits; however, those records have not been associated 
with the claims folder.  The record further reflects that 
although the veteran was afforded a VA examination in 
February 1992, the examiner did not provide an opinion as to 
the etiology of the veteran's psychiatric disability.  
Finally, it is not clear if all of the veteran's current 
treatment records have been requested and associated with the 
claims folder.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for her psychiatric disorder 
since 1998.  After securing the necessary 
permission from the veteran, copies of 
any available records that are not 
already of record should be obtained and 
associated with the claims folder.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current nature and etiology 
of her psychiatric disability.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  All necessary tests 
or studies should be performed and all 
findings must be reported in detail.  The 
examiner is requested to identify any 
psychiatric disorder present.  The 
examiner is further requested to express 
an opinion whether any current 
psychiatric disorder began in service.  
The examiner should also opine whether it 
is as least as likely as not that the 
veteran's psychiatric disorder, if any, 
was caused by or the result of any 
incident of military service.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims file.  A complete rationale for 
any opinion expressed must be provided.

5.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

6.  The RO should then readjudicate the 
issue of entitlement to service 
connection for an acquired psychiatric 
disorder. 

If the benefit sought on appeal remains denied, the veteran 
and her representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

